PER CURIAM.
We affirm the denial of defendant’s motion filed under Florida Rule of Criminal Procedure 3.850 to withdraw his plea. Before the plea hearing and while incarcerated in the county jail defendant was given a drug to calm his nerves. Defendant presented evidence tending to show that the drug had affected his judgment. However, we are satisfied from our examination of the record that the trial court conducted a careful inquiry into the matter and had basis to conclude that defendant did not sustain his burden to establish that the guilty plea should be withdrawn. See Baker v. State, 427 So.2d 1141 (Fla. 2d DCA 1983); Onnestad v. State, 404 So.2d 403 (Fla. 5th DCA 1981).
DANAHY, A.C.J., and LEHAN and HALL, JJ., concur.